UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 20) CLINICAL DATA, INC. (Name of Issuer) COMMON STOCK, $.01 par value per share (Title of Class of Securities) 18725U109 (CUSIP Number) Third Security, LLC The Governor Tyler 1881 Grove Avenue Radford, Virginia 24141 Attention: Marcus E. Smith, Esq. Telephone No.: 540-633-7971 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copy to: John Owen Gwathmey, Esq. TroutmanSanders LLP Troutman Sanders Building 1001 Haxall Point Richmond, Virginia 23219 July17, 2007 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rules 13d-1(e), (f) or (g), check the following box o. Page 1 of 11 Pages CUSIP No. 18725U109 13D Page 2 of 11 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Randal J. Kirk 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS PF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 1,066,991 8. SHARED VOTING POWER 5,211,665 9. SOLE DISPOSITIVE POWER 1,066,991 10. SHARED DISPOSITIVE POWER 5,211,665 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,278,656 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW(11) 48.0% 14. TYPE OF REPORTING PERSON IN CUSIP No. 18725U109 13D Page 3 of 11 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) RJK,L.L.C. I.R.S. Identification No.: 54-1816015 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 731,083 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER 731,083 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 731,083 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW(11) 5.60% 14. TYPE OF REPORTING PERSON OO - limited liability company CUSIP No. 18725U109 13D Page 4 of 11 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) New River Managment II, LP I.R.S. Identification No.: 65-1166473 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 699,918 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER 699,918 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 699,918 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW(11) 5.4% 14. TYPE OF REPORTING PERSON OO - limited partnership CUSIP No. 18725U109 13D Page 5 of 11 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Kirkfield, LLCI.R.S. Identification No.: 54-1725089 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 680,504 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER 680,504 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 680,504 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW(11) 5.2% 14. TYPE OF REPORTING PERSON OO - limited liability company CUSIP No. 18725U109 13D Page6 of 11 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) New River Management V, LP I.R.S. Identification No.: 56-2652938 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 2,250,000 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER 2,250,000 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,250,000 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW(11) 17.2% 14. TYPE OF REPORTING PERSON OO - limited partnership This Amendment No.20 (the “Amendment”) amends and supplements the Statement on Schedule13D, dated November26, 1999 and filed on December6, 1999, as amended by Amendment No.1 dated March10, 2000 and filed on March15, 2000, Amendment No.2 dated June8, 2000 and filed on June9, 2000, Amendment No.3 dated December31, 2000 and filed on January8, 2001, Amendment No.4 dated February7, 2001 and filed on March1, 2001, Amendment No.5 dated June6, 2001 and filed on June8, 2001, Amendment No.6 dated June25, 2001 and filed on June26, 2001, Amendment No.7 dated September6, 2001 and filed on September7, 2001, Amendment No.8 dated October23, 2001 and filed on October26, 2001, Amendment No.9 dated October26, 2001 and filed on October30, 2001, Amendment No.10 dated August21, 2002 and filed on August21, 2002, Amendment No. 11 dated April 29, 2003 and filed on May 2, 2003, Amendment No. 12 dated November 10, 2003 and filed on November 14, 2003, Amendment No. 13 dated June 20, 2005 and filed on June 27, 2005, Amendment No. 14 dated November 17, 2005 and filed on November 23, 2005, Amendment No. 15 dated February 9, 2006 and filed on February 15, 2006, Amendment No. 16 dated May 18, 2006 and filed on May 23, 2006, Amendment No. 17 dated June 13, 2006 and filed on June 15, 2006, Amendment No. 18 dated September 13, 2006 and filed on September 22, 2006, and Amendment No. 19 dated February 26, 2007 and filed on February 27, 2007 (as amended, the “Original Schedule13D”), relating to the Common Stock, par value $.01 per share (the “Common Stock”), of Clinical Data, Inc., a Delaware corporation (the “Issuer”).Mr. Randal J. Kirk (“Mr. Kirk”), RJK, L.L.C., a Virginia limited liability company that is controlled by Mr. Kirk (“RJK”), New River ManagementII, LP, a Virginia limited partnership that is controlled by Mr.Kirk (“NRM II”), Kirkfield, L.L.C., a Virginia limited liability company that is controlled by Mr. Kirk (“Kirkfield”), and New River Management V, LP, a Delaware limited partnership that is controlled by Mr. Kirk (“NRM V” and, together with Mr. Kirk, RJK, NRM II and Kirkfield, the “Reporting Persons”), are filing this Amendment to disclose the acquisition by NRM V of 2,250,000 shares in an underwritten public offering by the Issuer on July 17, 2007 (the “Offering”).As described in this Amendment, some of the Common Stock that is beneficially owned by Mr.Kirk is directly beneficially owned by one of the following entities, each of which is controlled by Mr.Kirk: RJK, Kirkfield, Third Security Staff 2001 LLC, a Virginia limited liability company (“Staff LLC”), NRM II, New River Management III, LP, a Virginia limited partnership (“NRM III”), NRM V, Zhong Mei, L.L.C., a Virginia limited liability company (“Zhong Mei”), and Radford Investment Limited Partnership, a Delaware limited partnership (“Radford”). Except as set forth below, there are no changes to the information set forth in the Original Schedule 13D. Item 3. Source and Amount of Funds or Other Consideration. Item 3 of the Original Schedule 13D is hereby amended and supplemented as follows: “On July 17, 2007, NRM Vinvested $49,500,000 of cash on hand to purchase 2,250,000 shares of Common Stock at a price of $22.00 per share in the Offering.” Item 5. Interest in Securities of the Issuer. Item5(a) of the Original Schedule13D is hereby amended and restated to read in its entirety as follows: “The aggregate number and percentage of shares of Common Stock to which this statement relates is 6,278,656 shares, representing 48.0% of the 13,071,872 shares outstanding as of the date of this report, based upon the number of shares disclosed by the Issuer as of June 5, 2007 in the Issuer’s Annual Report on Form 10-K for the year ended June 30, 2007 (the most recent available filing by the Issuer with the Securities and Exchange Commission) and taking into account the 3,000,000 shares issued in the Offering.Mr.Kirk directly beneficially owns 1,066,991 of the shares to which this report relates.The remaining 5,211,665 shares of Common Stock to which this statement relates are directly beneficially owned as follows: Owner Shares Kirkfield 680,504 RJK 731,083 Zhong Mei 41,719 NRM II 699,918 NRM III 193,343 Radford 153,353 Staff LLC 461,745 NRM V 2,250,000 Mr. Kirk could be deemed to have indirect beneficial ownership of the shares directly beneficially owned by Kirkfield, RJK, Zhong Mei, NRM II, NRM III, Radford, Staff LLC and NRM V.” Item5(c) of the Original Schedule13D is hereby amended and supplemented as follows: “Other than the purchase of Common Stock in the Offering as reported herein and the issuance of shares of Common Stock in connection with Mr. Kirk’s service to the Issuer as the Chairman of the Board, the Reporting Persons have not engaged in any transactions in shares of Common Stock since the filing of Amendment No. 19 with the Securities and Exchange Commission on February 27, 2007.” Item 7. Material to be Filed as Exhibits. The following documents are being filed as exhibits to this Amendment and are incorporated herein by reference: Exhibit 99.1 Joint Filing Agreement, dated as of July 20, 2007, by and among Randal J. Kirk, RJK, L.L.C., New River ManagementII, LP, Kirkfield, L.L.C. and New River Management V, LP Page 8 of 11 Pages SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Date: July 20, 2007 /s/ Randal J. Kirk Randal J. Kirk Date: July 20, 2007 RJK, L.L.C. By: /s/ Randal J. Kirk Randal J. Kirk Manager Date: July 20, 2007 NEW RIVER MANAGEMENT II, LP By: Third Security Capital Partners, LLC, its general partner By: Third Security, LLC, its managing member By: /s/ Randal J. Kirk Randal J. Kirk Sole Member Date: July 20, 2007 KIRKFIELD, L.L.C. By: /s/ Randal J. Kirk Randal J. Kirk Manager Page 9 of 11 Pages Date: July 20, 2007 NEW RIVER MANAGEMENT V, LP By: Third Security Capital Partners V, LLC, its general partner By: Third Security, LLC, its managing member By: /s/ Randal J. Kirk Randal J. Kirk Manager Page10 of 11 Pages EXHIBIT INDEX Exhibit Number Exhibit Exhibit 99.1 Joint Filing Agreement, dated as of July 20, 2007, by and among Randal J. Kirk, RJK, L.L.C., New River ManagementII, LP, Kirkfield, L.L.C. and New River ManagementV, LP Page 11 of 11 Pages
